                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

Rebecca Davis,                      )
                                    )               Civil Action No.: 9:18-cv-01157-JMC
                    Plaintiff,      )
                                    )
      v.                            )                              ORDER
                                    )
                                    )
Commissioner of Social Security     )
Administration,                     )
                                    )
                    Defendant.      )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on April 22, 2019. (ECF No. 17.) The Report addresses Plaintiff

Rebecca Davis’ (“Plaintiff”) claim for disability insurance benefits (“DIB”) and recommends that

the court reverse the decision of the Commissioner of Social Security Administration (“the

Commissioner”) and remand the matter for further administrative proceedings. (Id. at 1, 11.) For

the reasons stated herein, the court ACCEPTS the Magistrate Judge’s Report (ECF No. 17),

incorporating it herein, REVERSES the decision of the Commissioner, and REMANDS the

action for additional administrative proceedings.

                      I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards which this court incorporates

herein without a full recitation. (ECF No. 17.) As brief background, the Administrative Law Judge

(“ALJ”) determined that Plaintiff was not disabled for purposes of the Social Security Act (“the

Act”) on April 18, 2017, and denied Plaintiff’s claim for DIB. (ECF No. 10-3 at 15.) Although the

ALJ found that Plaintiff possesses the severe impairment of undifferentiated inflammatory

polyarthritis, the ALJ concluded that Plaintiff “does not have an impairment or combination of

                                                1
impairments that meets or medically equals the severity of one of the listed impairments in 20 CFR

Part 404, Subpart P, Appendix 1 . . . .” (Id. at 7–9.) In addition, the ALJ concluded that Plaintiff:

       has the residual functional capacity [(“RFC”)] to perform light work as defined in
       20 [C.F.R.] [§] 404.1567(b) except the claimant is limited to lifting 20 pounds
       occasionally and 10 pounds frequently; carrying 20 pounds occasionally and 10
       pounds frequently; and may not sit for six hours, stand for more than six hours, or
       walk for more than 6 hours, and may push/pull 20 pounds occasionally and 10
       pounds frequently.

(Id. at 10–11.) The ALJ further found that Plaintiff was “capable of performing past relevant

work,” which was not precluded by her RFC. (Id. at 14) When making the determination about

Plaintiff’s past relevant work, the ALJ relied upon testimony from the vocational expert (“VE”)

and used the Dictionary of Occupational Titles (“DOT”). (Id. at 14–15.) Based upon the foregoing,

the ALJ found that Plaintiff was not disabled under the Act and its applicable regulations. (Id. at

15.)

       Plaintiff requested the Appeals Council (“the Council”) to review the ALJ’s decision and

was denied that request on March 15, 2018. (ECF No. 10-2 at 2.) Thus, the ALJ’s decision became

the final decision of the Commissioner. (Id.) See also Meyer v. Astrue, 662 F.3d 700, 704 (4th Cir.

2011) (stating that an ALJ’s decision was the final decision of the Commissioner when the Council

denied a request for review); Higginbotham v. Barnhart, 405 F.3d 332, 336 (5th Cir. 2005)

(holding that the Commissioner’s “final decision” includes when the Council denies a request for

review). Plaintiff filed the instant action on March April 27, 2018. (ECF No. 1.)

       In the Report, the Magistrate Judge reasoned that the ALJ “did not reasonably resolve the

apparent conflict between the VE’s testimony and the DOT.” (ECF No. 17 at 10.) Specifically, the

Magistrate Judge was “unable to find that the ALJ’s determination that Plaintiff could perform the

job of packer as it is generally performed is supported by substantial evidence.” (Id. at 6.) In

addition, the Magistrate Judge found that the ALJ did not consider whether Plaintiff “performed a

                                                  2
composite job” and “remand is necessary to resolve this issue.” (Id. at 8.) For those reasons, taken

together, the Report recommended that the court reverse the decision of the Commissioner and

remand the case for further administrative proceedings. (Id. at 11.)

       The parties were apprised of their opportunity to file specific objections to the Report on

April 22, 2019. (Id. at 12.) Objections to the Report were due by May 6, 2019. (Id.) On May 3,

2019, the Commissioner notified the court that she would not object to the Magistrate Judge’s

Report. (ECF No. 18 at 1.) Plaintiff has not filed any objection to the Report.

                                      II. LEGAL STANDARD

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1). See also FED. R. CIV. P. 72(b)(3). In the absence of specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting FED. R. CIV.

P. 72 advisory committee’s note). Thus, the court may accept, reject, or modify, in whole or in

part, the Magistrate Judge’s recommendation or recommit the matter with instructions. 28 U.S.C.

§ 636(b)(1).



                                                 3
                                           III. DISCUSSION

          In the absence of specific objections to the Magistrate Judge’s Report, the court is not

required to give any explanation for adopting the Report. See Camby, 718 F.2d at 199.

Furthermore, a failure to file specific written objections to the Report results in a party’s waiver of

the right to appeal from the judgment of the court based upon such recommendation. 28 U.S.C. §

636(b)(1). The court concludes that the Magistrate Judge’s Report accurately summarizes the law

and correctly applies it to the instant case. (ECF No. 17.) Because no specific objections were filed

by either party and the court discerns no clear error within the Report, the court adopts the Report

herein. Diamond, 416 F.3d at 315; Camby, 718 F.2d at 199.

                                          IV. CONCLUSION

          After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 17) and incorporates it herein.

Therefore, the decision of the Commissioner of Social Security Administration is REVERSED,

and this case is REMANDED for further administrative action in accordance with 42 U.S.C. §

405(g).

          IT IS SO ORDERED.




                                                      United States District Judge
May 7, 2019
Columbia, South Carolina




                                                  4
